DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-23, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the system of claim 5, which can contain OBT computation systems, travel content aggregator computation systems, distribution systems or any composition of those within one computation system (e.g. an OBT computation system also being an aggregator computation system or an aggregator system also being a distribution system). The use of the phrase can makes the claim unclear as to what the system actually intends to claim. Clarification is necessary.
Claims 14 and 15 recite a process but fail to actively recite any method steps. Because no active steps have been claimed, the examiner is unable to ascertain the metes and bounds of the invention. The claims which depend from claims 14 and 15 have been rejected under 112(b) due to their dependency from claim 14.
Claim  15 additionally recites steps to validate an offer…” but does not actively recite what steps are involved in the validation, thus the examiner is unable to determine the metes and bounds of the invention. Clarification is necessary.
Claim 18 recites wherein is complied a list of non-duplicated offers. It is unclear as to what Applicant is intending to claim. Clarification is necessary. 
Claim 20, which depends from claim 15 recites when a contracted price doesn’t match the offer price. The is insufficient antecedent basis for the offer price.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite method/processes and a system. Thus, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities  in the form of a fundamental economic practice, namely searching rate offers and making reservations. The abstract idea is also considered to be a commercial interaction pertaining to sales activities through the use of a reservation booking tool . Using claim 1 as a representative example that is applicable to claims 5, 14 and 15, the abstract idea is defined by the elements of:
receiving a request to provide a list of offers;
retrieving offers; 
validating any offer returned to be duplicated and removing those duplicated offers, validating any offer, when being a negotiated offer, against contract terms and removing offers from that list being classified incorrect; and 
transmitting a list of non-duplicated and correct offers back to the client. 
As noted above, these steps recite methods of organizing human activities  in the form of a fundamental economic practice, namely searching rate offers and making reservations, and commercial interactions pertaining to sales activities through the use of a reservation booking tool. Therefore, the claimed abstract idea is also considered to be reciting a mental process type of abstract idea.
The additional elements of claims 1, 5, 14 and 15 amount to:
a client computing device, a computing system, and a database. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)). With respect to the use of a computing systems and databases, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). Applicant’s Specification describes these additional elements as general purpose computing devices. Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (devices and databases.) does not amount to more than simply instructing one to practice the abstract idea by using a generic computing device to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further analysis is required. 
For claims 2-3, These limitations are just serving to further define the same abstract idea. The OBT that is claimed is an additional limitation that is instructing one to implement the abstract idea using computers, as has already been addressed by the examiner for other limitations. See MPEP 2106.05(f). Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claims 6-13, This is considered to be a further defining of the same abstract idea that was found for claims 1, 5, 14 and 15 and does not recite anything additional for consideration under the 2nd prong or for step 2B.  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
For claims 16-23, This is considered to be a further defining of the same abstract idea that was found for claims 1, 5, 14 and 15 and does not recite anything additional for consideration under the 2nd prong or for step 2B.  Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
Therefore, the claims noted above are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Ruiz et al., (us 2015/0134372) in view of Eklund (US 2017/0270556).

Claim 1: Lopez Ruiz describes a machine-implemented method of rate multi-sourcing and rate filtering, the method comprising: 
a request from a client computing device to a computing system to provide a list of offers [0024] (describes “A search launched in the online self-booking tool may produce travel offerings that contain one or more travel products that are preferably purchased through an online channel.”); 
retrieving offers from one or more connected supplier systems, validating any offer returned to be duplicated and removing those duplicated offers, validating any offer, when being a negotiated offer, against contract terms and removing offers from that list being classified incorrect [0041-42] (describes “In response to receiving search query data from the connector module 78 of data siphon tool 54, the profile module 64 of online self-booking tool 52 may generate one or more search queries. These search queries may be based on the received search query data, and may further include data added by the profile module 64 such as: (1) user profile data provided by the user profile engine 72, (2) corporate profile, preference and agreement data provided by the corporate profile engine 74, and (3) corporate travel policy data provided by the travel policies engine 76. When the profile module 64 has finished generating the one or more search queries, the profile module 64 may transmit the one or more queries to the corporate travel offerings database 58 and the global travel offering database of GDS 12.”); [0042] (describes “The results processing module 80 of data siphon tool 54 may be configured to receive search result data from the third party provider database 56 of third party system 14, and the corporate and global travel offerings databases 58, 60 of GDS 12. The results processing module 80 may merge this search result data and remove duplicate travel offerings. The results processing module 80 may then reconcile the policy compliance status, guidance, and display settings of each of the travel offerings in the received search results by flagging or deleting travel offerings that do not comply with the settings. The results processing module 80 may then provide the reconciled search results to the rendering module 82 of data siphon tool 54 for further processing.”) ; and 
transmitting a list of non-duplicated and correct offers back to the client requesting computing device [0043] (describes “[0043] The rendering module 82 may be configured to format the reconciled search results provided via the results processing module 80 so that the enriched third party data is displayed by the user application 62 with a similar look and feel as would be provided by the website of the third party provider.”).
Lopez Ruiz describes a method that utilizes a network for implementing the actions of the method, however the reference does not expressly describe the actions being performed in real-time. However, Eklund describes a method, process and apparatus for providing real time service booking. [0040]. It would have been obvious to one of ordinary skill in the art, on the effective filing date of the invention, to combine the rate filtering and rate multi-sourcing travel system and method of Lopez Ruiz with the concept of providing information in real-time, as taught by Eklund since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The combination would have been obvious because rates are constantly changing and providing results and data in real time ensures that the end user receives accurate information.
 
Claim 2.  Lopez Ruiz and Eklund describes the method of claim 1, wherein an OBT applies real-time rate multi-sourcing and rate filtering [001] (describes an online booking tool performs searches and rate filtering from multiple sources).  
3. Lopez Ruiz Lopez Ruiz and Eklund describes the method of claim 1, wherein a distribution system applies real-time rate multi- sourcing and rate filtering. [0022] (describes global distribution system that performs searches and souring and rate filtering).  

4. Lopez Ruiz and Eklund describes the method of claim 1, wherein a user is presented with non-duplicated, multi- sourced offers and correct negotiated offers in an OBT [0043] (describes “[0043] The rendering module 82 may be configured to format the reconciled search results provided via the results processing module 80 so that the enriched third party data is displayed by the user application 62 with a similar look and feel as would be provided by the website of the third party provider.”). [0041-42] (describes “In response to receiving search query data from the connector module 78 of data siphon tool 54, the profile module 64 of online self-booking tool 52 may generate one or more search queries. These search queries may be based on the received search query data, and may further include data added by the profile module 64 such as: (1) user profile data provided by the user profile engine 72, (2) corporate profile, preference and agreement data provided by the corporate profile engine 74, and (3) corporate travel policy data provided by the travel policies engine 76. When the profile module 64 has finished generating the one or more search queries, the profile module 64 may transmit the one or more queries to the corporate travel offerings database 58 and the global travel offering database of GDS 12.”); [0042] (describes “The results processing module 80 of data siphon tool 54 may be configured to receive search result data from the third party provider database 56 of third party system 14, and the corporate and global travel offerings databases 58, 60 of GDS 12. The results processing module 80 may merge this search result data and remove duplicate travel offerings. The results processing module 80 may then reconcile the policy compliance status, guidance, and display settings of each of the travel offerings in the received search results by flagging or deleting travel offerings that do not comply with the settings. The results processing module 80 may then provide the reconciled search results to the rendering module 82 of data siphon tool 54 for further processing.”).
5. Lopez Ruiz and Eklund describes a system for real-time rate multi-sourcing and rate filtering, the system comprising: client requesting computing devices one or more computing systems, a database containing negotiated rates contract data [Fig. 1, 2 and 3] (describes client requesting computing devices, one or more computing systems and databases containing negotiated rates and contract data).  
Lopez Ruiz describes a method that utilizes a network for implementing the actions of the method, however the reference does not expressly describe the actions being performed in real-time. However, Eklund describes a method, process and apparatus for providing real time service booking. [0040]. It would have been obvious to one of ordinary skill in the art, on the effective filing date of the invention, to combine the rate filtering and rate multi-sourcing travel system and method of Lopez Ruiz with the concept of providing information in real-time, as taught by Eklund since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The combination would have been obvious because rates are constantly changing and providing results and data in real time ensures that the end user receives accurate information.
6. Lopez Ruiz and Eklund describes the system of claim 5, wherein a client requesting computing device, transmits a request to a computing system [0056] (describes user device launching search).  
7. Lopez Ruiz and Eklund describes the system of claim 5, wherein a computing system requests offers from another computing system [0058] (describes using the search parameters to request offers from a GSD database or corporate database).  
8. . Lopez Ruiz and Eklund describes the system of claim 5, wherein a computing system requests validation of an offers list from another computing system [0042] (describes validation of offers by reconciling the results); [0044] (describes “The tools, modules, and databases comprising the travel booking system 50 may be hosted on one or more of the GDS 12, travel management system 16, and/or user system 18. In an embodiment of the invention, connector module 78, results processing module 80, rendering module 82, and interface module 84 of data siphon tool 54 may comprise one or more plug-in extensions for a web browser application running on the user system 18. The online self-booking tool 52 may be provided by an application hosted on the travel management system 16, which may be a corporate server or a server maintained by a travel management company. In an embodiment of the invention, the travel management system 16 may be hosted or otherwise provided by the GDS 12.”).  
9. Lopez Ruiz and Eklund describes the system of claim 5, wherein a computing system validates offers and removed duplicate offers from an offers list [0059] (describes validating offers by removing duplicates and applying relevant travel contract corporate rules).  
10. Lopez Ruiz and Eklund describes the system of claim 5, wherein a computing system retrieves negotiated rate contract data from a database [0058] (describes retrieving negotiation rates specific to user or corporation through which user is affiliated).  
11. Lopez Ruiz and Eklund describes the system of claim 5, wherein a computing system validates offers and classifies them and their amenities to be correct or incorrect negotiated offers [0059] (describes validating results into groupings as correct or incorrect (flagged or not flagged).  
12. Lopez Ruiz and Eklund describes the system of claim 5, wherein a client requesting computing device, is returned a list of de-duplicated and correct negotiated offers[0063] (describes providing reconciled results back to user).  
13. Lopez Ruiz and Eklund describes the system of claim 5, which can contain OBT computation systems, travel content aggregator computation systems, distribution systems or any composition of those within one computation system (e.g. an OBT computation system also being an aggregator computation system or an aggregator system also being a distribution system) [0044](describes a system which can contain online booking tools, gds and travel aggregators).  
14. Lopez Ruiz and Eklund describes a process for real-time rate multi-sourcing, the process comprising: the iteration through a list of one or more offers; the classification of duplicate offers; the compilation of a list of non-duplicated offers“[0043] The rendering module 82 may be configured to format the reconciled search results provided via the results processing module 80 so that the enriched third party data is displayed by the user application 62 with a similar look and feel as would be provided by the website of the third party provider.”). [0041-42] (describes “In response to receiving search query data from the connector module 78 of data siphon tool 54, the profile module 64 of online self-booking tool 52 may generate one or more search queries. These search queries may be based on the received search query data, and may further include data added by the profile module 64 such as: (1) user profile data provided by the user profile engine 72, (2) corporate profile, preference and agreement data provided by the corporate profile engine 74, and (3) corporate travel policy data provided by the travel policies engine 76. When the profile module 64 has finished generating the one or more search queries, the profile module 64 may transmit the one or more queries to the corporate travel offerings database 58 and the global travel offering database of GDS 12.”); [0042] (describes “The results processing module 80 of data siphon tool 54 may be configured to receive search result data from the third party provider database 56 of third party system 14, and the corporate and global travel offerings databases 58, 60 of GDS 12. The results processing module 80 may merge this search result data and remove duplicate travel offerings. The results processing module 80 may then reconcile the policy compliance status, guidance, and display settings of each of the travel offerings in the received search results by flagging or deleting travel offerings that do not comply with the settings. The results processing module 80 may then provide the reconciled search results to the rendering module 82 of data siphon tool 54 for further processing.”).
Lopez Ruiz describes a method that utilizes a network for implementing the actions of the method, however the reference does not expressly describe the actions being performed in real-time. However, Eklund describes a method, process and apparatus for providing real time service booking. [0040]. It would have been obvious to one of ordinary skill in the art, on the effective filing date of the invention, to combine the rate filtering and rate multi-sourcing travel system and method of Lopez Ruiz with the concept of providing information in real-time, as taught by Eklund since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The combination would have been obvious because rates are constantly changing and providing results and data in real time ensures that the end user receives accurate information.

15. Lopez Ruiz  and Eklund describes a process for real-time rate filtering, the process comprising: 
the iteration through a list of one or more offers; the identification of negotiated and non-negotiated offers; steps to validate an offer against negotiated rate contract data consisting of any of supplier identification, products identifications, blackout time period, offer amenities, currency, price, tax and cancellation policy;  4844-0429-7372.1- 15 -094098.000012the classification of some offers to be correct or incorrect; the classification some offer amenity to be correct or incorrect following the same process; and the compilation of a list of correct offers“[0043] The rendering module 82 may be configured to format the reconciled search results provided via the results processing module 80 so that the enriched third party data is displayed by the user application 62 with a similar look and feel as would be provided by the website of the third party provider.”). [0041-42] (describes “In response to receiving search query data from the connector module 78 of data siphon tool 54, the profile module 64 of online self-booking tool 52 may generate one or more search queries. These search queries may be based on the received search query data, and may further include data added by the profile module 64 such as: (1) user profile data provided by the user profile engine 72, (2) corporate profile, preference and agreement data provided by the corporate profile engine 74, and (3) corporate travel policy data provided by the travel policies engine 76. When the profile module 64 has finished generating the one or more search queries, the profile module 64 may transmit the one or more queries to the corporate travel offerings database 58 and the global travel offering database of GDS 12.”); [0042] (describes “The results processing module 80 of data siphon tool 54 may be configured to receive search result data from the third party provider database 56 of third party system 14, and the corporate and global travel offerings databases 58, 60 of GDS 12. The results processing module 80 may merge this search result data and remove duplicate travel offerings. The results processing module 80 may then reconcile the policy compliance status, guidance, and display settings of each of the travel offerings in the received search results by flagging or deleting travel offerings that do not comply with the settings. The results processing module 80 may then provide the reconciled search results to the rendering module 82 of data siphon tool 54 for further processing.”);[0051] (describes validating offers based on incompatible offerings that do not comply with corporate travel policies).
Lopez Ruiz describes a method that utilizes a network for implementing the actions of the method, however the reference does not expressly describe the actions being performed in real-time. However, Eklund describes a method, process and apparatus for providing real time service booking. [0040]. It would have been obvious to one of ordinary skill in the art, on the effective filing date of the invention, to combine the rate filtering and rate multi-sourcing travel system and method of Lopez Ruiz with the concept of providing information in real-time, as taught by Eklund since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The combination would have been obvious because rates are constantly changing and providing results and data in real time ensures that the end user receives accurate information.
16. Lopez Ruiz  and Eklund describes the process of claim 14, wherein offers in a list are analyzed and an offer classified as being a duplicate when it contains the same travel product and amenities as another offer at the same price and with the same cancellation policy [0051] (describes analyzing offers and classifying as duplicates).  
18. Lopez Ruiz  and Eklund describes the process of claim 14, wherein is compiled a list of non-duplicated offers [0051] (describes analyzing offers and classifying as duplicates, then providing a list of non-duplicated offers to the user).  
19. Lopez Ruiz  and Eklund describes the process of claim 15, wherein contractual data on negotiated rates is used to validate and classify offers in real-time [0058] (uses negotiated rates to validate and classify).  Lopez Ruiz describes a method that utilizes a network for implementing the actions of the method, however the reference does not expressly describe the actions being performed in real-time. However, Eklund describes a method, process and apparatus for providing real time service booking. [0040]. It would have been obvious to one of ordinary skill in the art, on the effective filing date of the invention, to combine the rate filtering and rate multi-sourcing travel system and method of Lopez Ruiz with the concept of providing information in real-time, as taught by Eklund since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The combination would have been obvious because rates are constantly changing and providing results and data in real time ensures that the end user receives accurate information.

20. Lopez Ruiz  and Eklund describes the process of claim 15, wherein offers are classified incorrect when the offer supplier is not contracted, when the product is not contracted, when a contracted blackout period overlaps with an offer period, when a contracted price doesn't match the offer price, or a contracted tax doesn't match the offer tax, or the cancellation policy doesn't match the contracted cancellation policy [0051] (describes validating offers based on incompatible offerings that do not comply with corporate travel policies).[0066] (describes Corporate travel preferences, programs, and agreements, as well as user preferences and expenses, may be synchronized in a central database so that users can shop for and purchase travel products from multiple third party providers without having to externally track expenses, preferences, or corporate policies.”).  
22. Lopez Ruiz  and Eklund describes the process of claim 15, wherein any offer attribute can be validated in following the parts of the process[0042] (describes “The results processing module 80 of data siphon tool 54 may be configured to receive search result data from the third party provider database 56 of third party system 14, and the corporate and global travel offerings databases 58, 60 of GDS 12. The results processing module 80 may merge this search result data and remove duplicate travel offerings. The results processing module 80 may then reconcile the policy compliance status, guidance, and display settings of each of the travel offerings in the received search results by flagging or deleting travel offerings that do not comply with the settings. The results processing module 80 may then provide the reconciled search results to the rendering module 82 of data siphon tool 54 for further processing.”).
.  
23. Lopez Ruiz  and Eklund describes the process of claim 15, wherein is compiled a list of correct offers[0042] (describes “The results processing module 80 of data siphon tool 54 may be configured to receive search result data from the third party provider database 56 of third party system 14, and the corporate and global travel offerings databases 58, 60 of GDS 12. The results processing module 80 may merge this search result data and remove duplicate travel offerings. The results processing module 80 may then reconcile the policy compliance status, guidance, and display settings of each of the travel offerings in the received search results by flagging or deleting travel offerings that do not comply with the settings. The results processing module 80 may then provide the reconciled search results to the rendering module 82 of data siphon tool 54 for further processing.”).
17 and 21. Lopez Ruiz and Eklund describes the process of claim 14 and claim 15, wherein an offer price is converted to another offer's currency/contracted currency.  Lopez Ruiz does not expressly describe a process of converting a currency. However, Eklund describes converting price offerings to currencies associated with the user. [0131] (describes price conversion). It would have been obvious to one of ordinary skill in the art, on the effective filing date of the invention, to combine the rate filtering and rate multi-sourcing travel system and method of Lopez Ruiz with the concept of converting prices for services into appropriate currencies , as taught by Eklund since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The combination would have been obvious in order to provide users with information relevant to making informed decisions, and comparing service offers based on different currencies does not permit users to make “apples to apples” comparisons, thus such combination would have been obvious as a matter of design choice. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/           Primary Examiner, Art Unit 3689